Exhibit 10.2

 

EXECUTION

 

Patent Security Agreement

 

Patent Security Agreement, dated as of January 10, 2017 by Marathon Patent
Group, Inc. and the undersigned entities (collectively, the “Pledgor”), in favor
of DBD Credit Funding LLC, in its capacity as collateral agent pursuant to the
Revenue Sharing and Securities Purchase Agreement (in such capacity, the
“Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Pledgor is party to a Security Agreement dated as of January 29,
2015, as supplemented as of even date herewith (the “Security Agreement”) in
favor of the Collateral Agent pursuant to which the Pledgor is required to
execute and deliver this Patent Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Revenue Sharing
and Securities Purchase Agreement, the Pledgor hereby agrees with the Collateral
Agent as follows:

 

SECTION 1.  Defined Terms.  Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.

 

SECTION 2.  Grant of Security Interest in Patent Collateral.  The Pledgor hereby
pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Collateral:

 

(a)           all of the Company’s existing and future acquired Patents,
including, but not limited to, the items listed on Schedule A attached hereto;
and

 

(b)           all Proceeds of any and all of the foregoing.

 

SECTION 3.  Security Agreement.  The security interests granted to the
Collateral Agent pursuant to this Patent Security Agreement are granted in
conjunction with the security interests granted to the Collateral Agent pursuant
to the Security Agreement, and Pledgor hereby acknowledges and affirms that the
rights and remedies of the Collateral Agent with respect to the security
interests in the Patents made and granted hereby are set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.  In the event that any provision of this
Patent Security Agreement is deemed to conflict with the Security Agreement, the
provisions of the Security Agreement shall control.

 

SECTION 4.  Counterparts.  This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.  Delivery of an executed
counterpart of a signature page of this Patent Security Agreement by telecopier
or other electronic transmission (i.e. a “pdf” or “tif” document) shall be
effective as delivery of a manually executed counterpart of this Patent Security
Agreement.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized offer as of the date first set
forth above.

 

 

 

Very truly yours,

 

 

 

Pledgor:

 

 

 

MOTHEYE TECHNOLOGIES, LLC

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

SYNCHRONICITY IP LLC

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

TRAVERSE TECHNOLOGIES CORP.

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

3D NANOCOLOR CORP.

 

 

 

 

 

 

 

By:

 

Title:

 

--------------------------------------------------------------------------------


 

 

BISMARK IP, INC.

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

MAGNUS IP GMBH

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

MUNITECH IP S.A.R.L

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

VERMILION PARTICIPATIONS

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

MARATHON VENTURES S.A.R.L

 

 

 

 

 

 

 

By:

 

Title:

 

--------------------------------------------------------------------------------


 

 

NYANZA PROPERTIES

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

MARATHON IP GMBH

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

ORTHOPHOENIX, LLC

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

MEDTECH DEVELOPMENT DEUTSCHLAND GMBH

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

SYNCHRONICITY IP GMBH

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

TLI COMMUNICATIONS GMBH

 

 

 

 

 

 

 

By:

 

Title:

 

--------------------------------------------------------------------------------


 

Accepted and Agreed:

DBD Credit Funding LLC

as Collateral Agent

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

PATENTS

 

Subsidiary

 

Country

 

Patent #

 

APLN #

 

Expiry
Date

 

Status

Bismarck

 

US

 

5734832

 

08/713,355

 

09/13/16

 

Issued-Live

Bismarck

 

US

 

5883896

 

08/670,225

 

06/21/16

 

Issued-Live

Bismarck

 

US

 

6674848

 

09/341,211

 

01/22/18

 

Issued-Live

Bismarck

 

GERMANY

 

DE19523797

 

DE1995123797

 

09/15/15

 

Issued-Live

Bismarck

 

GERMANY

 

DE59610494

 

EP19960114172

 

09/15/15

 

Issued-Live

Bismarck

 

GERMANY

 

DE59809340

 

EP19980907853

 

02/05/17

 

Issued-Live

Bismarck

 

EPO

 

EP0763954

 

EP19960114172

 

09/15/15

 

Issued-Live

Bismarck

 

ITALY

 

IT1285210

 

IT1996MI01292

 

09/15/15

 

Issued-Live

Bismarck

 

FRANCE

 

FR2736233

 

DE1995123797

 

09/15/15

 

Issued-Live

Bismarck

 

GREAT BRITAIN

 

GB2303021

 

DE1995123797

 

09/15/15

 

Issued-Live

Bismarck

 

SWITZERLAND

 

CN1085472

 

DE1995123797

 

09/15/15

 

Issued-Live

Bismarck

 

EPO

 

EP0958691

 

EP19980907853

 

02/05/17

 

Issued-Live

Bismarck

 

CHINA

 

CN1132398

 

EP19980907853

 

02/05/17

 

Issued-Live

Bismarck

 

FRANCE

 

FR 0958691

 

EP19980907853

 

02/05/17

 

Issued-Live

Bismarck

 

GREAT BRITAIN

 

GB 0958691

 

EP19980907853

 

02/05/17

 

Issued-Live

Bismarck

 

ITALY

 

IT 0958691

 

EP19980907853

 

02/05/17

 

Issued-Live

Bismarck

 

GERMANY

 

PCT/DE98/00196

 

EP19980907853

 

 

 

Issued-Live

Clouding

 

US

 

5678042

 

08/590528

 

11/15/13

 

Issued-Live

Clouding

 

US

 

5944782

 

08/732019

 

10/16/16

 

Issued-Live

Clouding

 

US

 

6574657

 

09/303958

 

05/03/19

 

Issued-Live

Clouding

 

US

 

6738799

 

10/452156

 

05/03/19

 

Issued-Live

Clouding

 

US

 

7596784

 

09/950559

 

02/02/26

 

Issued-Live

Clouding

 

US

 

8533674

 

12/415435

 

10/23/23

 

Issued-Live

Clouding

 

US

 

6963908

 

09/709505

 

08/15/22

 

Issued-Live

 

--------------------------------------------------------------------------------


 

Clouding

 

US

 

7237023

 

10/063232

 

06/23/23

 

Issued-Live

Clouding

 

US

 

6925481

 

09/848394

 

08/08/23

 

Issued-Live

Clouding

 

US

 

5832522

 

08/650114

 

02/25/14

 

Issued-Live

Clouding

 

US

 

5825891

 

08/959919

 

01/16/16

 

Issued-Live

Clouding

 

US

 

6021408

 

08/713204

 

09/12/16

 

Issued-Live

Clouding

 

US

 

5819296

 

08/741661

 

10/31/16

 

Issued-Live

Clouding

 

US

 

5944839

 

08/820573

 

03/19/17

 

Issued-Live

Clouding

 

US

 

6029246

 

08/829609

 

03/31/17

 

Issued-Live

Clouding

 

US

 

5978805

 

08/856111

 

05/15/16

 

Issued-Live

Clouding

 

US

 

6269382

 

09/144409

 

08/31/18

 

Issued-Live

Clouding

 

US

 

6654746

 

09/304295

 

05/03/19

 

Issued-Live

Clouding

 

US

 

7065637

 

09/662990

 

01/01/23

 

Issued-Live

Clouding

 

US

 

6631449

 

09/972831

 

03/16/22

 

Issued-Live

Clouding

 

US

 

6662310

 

09/438135

 

11/10/19

 

Issued-Live

Clouding

 

US

 

7231659

 

10/071548

 

08/15/23

 

Issued-Live

Clouding

 

US

 

7292585

 

10/403919

 

11/08/25

 

Issued-Live

Clouding

 

US

 

7032089

 

10/457670

 

05/09/24

 

Issued-Live

Clouding

 

US

 

7917902

 

12/053448

 

03/29/29

 

Issued-Live

Clouding

 

US

 

7600014

 

09/991127

 

06/11/24

 

Issued-Live

Clouding

 

US

 

5537585

 

08/201658

 

02/25/14

 

Issued-Live

Clouding

 

US

 

6918014

 

10/679863

 

10/05/21

 

Issued-Live

Clouding

 

US

 

7032011

 

09/852011

 

01/11/23

 

Issued-Live

Clouding

 

US

 

7254621

 

11/075437

 

01/04/22

 

Issued-Live

Clouding

 

US

 

7272708

 

11/471063

 

09/15/20

 

Issued-Live

Clouding

 

US

 

7571290

 

11/406015

 

06/28/23

 

Issued-Live

Clouding

 

US

 

7634563

 

11/696215

 

06/08/21

 

Issued-Live

Clouding

 

US

 

7836292

 

11/857078

 

12/25/20

 

Issued-Live

 

--------------------------------------------------------------------------------


 

Clouding

 

US

 

8032626

 

11/863027

 

09/20/24

 

Issued-Live

Clouding

 

US

 

6630946

 

09/438076

 

11/10/19

 

Issued-Live

Clouding

 

US

 

5873103

 

08/920344

 

02/25/14

 

Issued-Live

Clouding

 

US

 

7082521

 

09/663252

 

06/24/22

 

Issued-Live

Clouding

 

US

 

7653059

 

10/403261

 

05/14/25

 

Issued-Live

Clouding

 

US

 

7467194

 

10/609985

 

11/26/26

 

Issued-Live

Clouding

 

US

 

7764681

 

11/763247

 

01/16/24

 

Issued-Live

Clouding

 

US

 

7036006

 

10/066324

 

02/14/23

 

Issued-Live

Clouding

 

US

 

7278142

 

09/861483

 

03/09/23

 

Issued-Live

Clouding

 

US

 

7457944

 

11/492332

 

11/01/20

 

Issued-Live

Clouding

 

US

 

7496920

 

11/767666

 

05/17/21

 

Issued-Live

Clouding

 

US

 

7702892

 

11/243129

 

12/22/22

 

Issued-Live

Clouding

 

US

 

9110725

 

12/277038

 

08/24/20

 

Issued-Live

Clouding

 

US

 

 

 

10/609971

 

 

 

App-Live

Clouding

 

US

 

 

 

12/391509

 

 

 

App-Live

Clouding

 

US

 

 

 

12/946448

 

 

 

App-Live

Clouding

 

US

 

 

 

13/959807

 

08/31/03

 

App-Live

Clouding

 

US

 

 

 

08/950384

 

 

 

App-Live

Clouding

 

EPO

 

EP 0968467 (99703190000 EP)

 

03/19/17

 

Issued-Live

Clouding

 

GERMANY

 

DE 69810910.4 (99703190000 DE)

 

03/19/17

 

Issued-Live

Clouding

 

JAPAN

 

JP 1995-514506

 

 

 

 

 

Issued-Live

Clouding

 

AUSTRALIA

 

AU 693868

 

 

 

 

 

Issued-Live

Clouding

 

CANADA

 

CA 2183973

 

 

 

 

 

Issued-Live

Clouding

 

GERMANY

 

DE 69513956.8

 

 

 

 

 

Issued-Live

Clouding

 

EPO

 

EP 0746819

 

 

 

 

 

Issued-Live

Clouding

 

FRANCE

 

FR 0746819

 

 

 

 

 

Issued-Live

Clouding

 

GREAT BRITAIN

 

GB 0746819

 

 

 

 

 

Issued-Live

Clouding

 

ITALY

 

IT 0746819

 

 

 

 

 

Issued-Live

 

--------------------------------------------------------------------------------


 

Clouding

 

JAPAN

 

JP 3786955

 

 

 

 

 

Issued-Live

Clouding

 

EPO

 

EP 1004069

 

 

 

 

 

Issued-Live

CRFD

 

US

 

7191233

 

09/953,408

 

08/19/23

 

Issued-Live

CRFD

 

US

 

7574486

 

09/707,770

 

07/26/21

 

Issued-Live

CRFD

 

US

 

7624185

 

11/701,367

 

09/17/21

 

Issued-Live

CRFD

 

US

 

8650307

 

12/588,433

 

09/17/21

 

Issued-Live

CRFD

 

US

 

8793341

 

12/458,154

 

05/25/21

 

Issued-Live

CRFD

 

US

 

 

 

14/147,865

 

 

 

App-Live

Cyberfone

 

US

 

5414219

 

08/232,791

 

04/22/14

 

Issued-Live

Cyberfone

 

US

 

5427327

 

08/127,022

 

09/27/13

 

Issued-Live

Cyberfone

 

US

 

5805676

 

08/446,546

 

09/08/15

 

Issued-Live

Cyberfone

 

US

 

5987103

 

08/909,408

 

05/19/15

 

Issued-Live

Cyberfone

 

US

 

6044382

 

08/877,636

 

05/19/15

 

Issued-Live

Cyberfone

 

US

 

6574314

 

09/390,798

 

05/19/15

 

Issued-Live

Cyberfone

 

US

 

6973477

 

09/589,814

 

11/11/17

 

Issued-Live

Cyberfone

 

US

 

7334024

 

11/055,470

 

01/14/16

 

Issued-Live

Cyberfone

 

US

 

7778395

 

11/734,722

 

05/19/15

 

Issued-Live

Cyberfone

 

US

 

8019060

 

11/849,952

 

05/19/15

 

Issued-Live

Cyberfone

 

CANADA

 

CA 2221853

 

CA 2221853

 

09/15/15

 

Issued-Live

Cyberfone

 

CANADA

 

CA 2295139

 

CA 2295139

 

09/15/15

 

Issued-Live

Cyberfone

 

CANADA

 

CA 2411458

 

CA 2411458

 

06/07/20

 

Issued-Live

Cyberfone

 

EPO

 

EP1311961

 

1942071

 

06/07/20

 

Issued-Live

Cyberfone

 

FRANCE

 

FR 1311961

 

1942071

 

06/07/20

 

Issued-Live

Cyberfone

 

EPO

 

EP886954

 

96915846.8

 

05/19/15

 

Issued-Live

Cyberfone

 

GERMANY

 

DE 69636128.0

 

96915846.8

 

09/15/15

 

Issued-Live

Cyberfone

 

EPO

 

EP0996895

 

98931240

 

06/20/17

 

Issued-Live

Cyberfone

 

BELGIUM

 

BE 0996895

 

98931240

 

09/15/15

 

Issued-Live

Cyberfone

 

SWITZERLAND

 

CH 0996895

 

98931240

 

09/15/15

 

Issued-Live

 

--------------------------------------------------------------------------------


 

Cyberfone

 

GREAT BRITAIN

 

GB 0996895

 

98931240

 

09/15/15

 

Issued-Live

Cyberfone

 

IRELAND

 

IE 0996895

 

98931240

 

09/15/15

 

Issued-Live

Cyberfone

 

LUXEMBOURG

 

LU 0996895

 

98931240

 

09/15/15

 

Issued-Live

Cyberfone

 

MONACO

 

MC 0996895

 

98931240

 

09/15/15

 

Issued-Live

Cyberfone

 

NETHERLANDS

 

NL 0996895

 

98931240

 

09/15/15

 

Issued-Live

Cyberfone

 

ISRAEL

 

IL 153300

 

IL 153300

 

06/07/20

 

Issued-Live

Cyberfone

 

SOUTH KOREA

 

KR 10-0767513-0000

 

KR 10-2002-7016744

 

06/07/20

 

Issued-Live

Cyberfone

 

MEXICO

 

MX 197006

 

MX 9708955

 

09/15/15

 

Issued-Live

Cyberfone

 

MEXICO

 

MX 217926

 

MX 99011824

 

09/15/15

 

Issued-Live

Cyberfone

 

TAIWAN

 

TW 448364

 

TW 087109969

 

09/15/15

 

Issued-Live

Dynamic

 

US

 

5327893

 

07/962,777

 

10/19/12

 

Issued-Live

Dynamic

 

US

 

5637185

 

08/413,487

 

03/30/15

 

Issued-Live

Dynamic

 

US

 

7177798

 

09/861,860

 

04/07/20

 

Issued-Live

Dynamic

 

US

 

7306337

 

10/787,359

 

03/06/23

 

Issued-Live

E2E

 

US

 

6981222

 

09/928,863

 

04/27/20

 

Issued-Live

E2E

 

US

 

7043320

 

10/846,204

 

10/16/23

 

Issued-Live

E2E

 

US

 

7406359

 

11/382,093

 

12/20/23

 

Issued-Live

E2E

 

US

 

7818082

 

12/010,476

 

07/18/24

 

Issued-Live

Hybrid

 

US

 

5898674

 

 

 

11/14/15

 

Issued-Live

Hybrid

 

US

 

6269082

 

09/079,048

 

07/07/17

 

Issued-Live

IP Liquidity

 

US

 

5434170

 

08/172,155

 

12/23/13

 

Issued-Live

IP Liquidity

 

US

 

5731325

 

08/471,353

 

06/06/15

 

Issued-Live

IP Liquidity

 

US

 

6140346

 

09/071,813

 

06/06/15

 

Issued-Live

IP Liquidity

 

US

 

 

 

13/681,320

 

 

 

App-Live

Loopback

 

US

 

5418722

 

08/205,464

 

03/04/14

 

Issued-Live

Loopback

 

US

 

5801619

 

08/927,588

 

03/04/16

 

Issued-Live

Loopback

 

US

 

5999871

 

08/695,814

 

08/05/16

 

Issued-Live

 

--------------------------------------------------------------------------------


 

Loopback

 

US

 

6151540

 

09/309,848

 

05/11/19

 

Issued-Live

Loopback

 

US

 

6175299

 

08/610,021

 

03/04/16

 

Issued-Live

Loopback

 

US

 

6219606

 

09/192,523

 

11/16/18

 

Issued-Live

Loopback

 

US

 

6369703

 

09/607,302

 

06/30/20

 

Issued-Live

Loopback

 

US

 

7178139

 

10/229,832

 

08/27/22

 

Issued-Live

Loopback

 

EPO

 

EP0823356

 

 

 

08/05/16

 

Issued-Live

Magnus IP

 

US

 

8131399

 

10/353,142

 

07/15/27

 

Issued-Live

Magnus IP

 

US

 

8538589

 

13/366,095

 

01/28/23

 

Issued-Live

Magnus IP

 

US

 

7860495

 

10/915,034

 

10/28/29

 

Issued-Live

Magnus IP

 

US

 

8200273

 

12/953,244

 

08/09/24

 

Issued-Live

Magnus IP

 

US

 

7139239

 

10/958,770

 

10/05/24

 

Issued-Live

Magnus IP

 

US

 

7437596

 

11/538,654

 

10/05/24

 

Issued-Live

Magnus IP

 

US

 

7664573

 

10/952,705

 

07/24/25

 

Issued-Live

Magnus IP

 

US

 

7746887

 

11/402,743

 

04/28/29

 

Issued-Live

Magnus IP

 

US

 

9030315

 

11/846,218

 

12/09/31

 

Issued-Live

Magnus IP

 

US

 

8264371

 

11/969,111

 

06/11/31

 

Issued-Live

Magnus IP

 

US

 

8224282

 

12/406,799

 

10/15/30

 

Issued-Live

Magnus IP

 

US

 

8350691

 

12/269,136

 

02/01/25

 

Issued-Live

Magnus IP

 

US

 

7363036

 

10/824,800

 

06/20/24

 

Issued-Live

Magnus IP

 

AUSTRIA

 

AT530961

 

3735054.3

 

01/28/22

 

Issued-Live

Magnus IP

 

BRASIL

 

PI0710612

 

BR0710612

 

 

 

App-Live

Magnus IP

 

BRASIL

 

 

 

PI0821881-1

 

 

 

App-Live

Magnus IP

 

CANADA

 

2647652

 

2647652

 

04/12/26

 

Issued-Live

Magnus IP

 

CANADA

 

2711225

 

2711225

 

01/03/28

 

Issued-Live

Magnus IP

 

SWITZERLAND

 

CH1470456

 

3707570.2

 

01/28/22

 

Issued-Live

Magnus IP

 

SWITZERLAND

 

CH1470457

 

3735054.3

 

01/28/22

 

Issued-Live

Magnus IP

 

SWITZERLAND

 

CH1626532

 

5012617.6

 

08/09/24

 

Issued-Live

Magnus IP

 

SWITZERLAND

 

CH2225854

 

8869509.3

 

01/03/28

 

Issued-Live

Magnus IP

 

CHINA

 

CN101422019

 

200780012887.4

 

04/12/26

 

Issued-Live

 

--------------------------------------------------------------------------------


 

Magnus IP

 

CHINA

 

CN101971568

 

200880123790.5

 

01/03/28

 

Issued-Live

Magnus IP

 

CHINA

 

 

 

201410392441

 

04/12/26

 

App-Live

Magnus IP

 

GERMANY

 

DE602005029532.1

 

5109169.2

 

10/05/24

 

Issued-Live

Magnus IP

 

GERMANY

 

DE602005039869.4

 

5108954.8

 

09/29/24

 

Issued-Live

Magnus IP

 

GERMANY

 

DE602005042990.5

 

5012617.6

 

08/09/24

 

Issued-Live

Magnus IP

 

GERMANY

 

DE602008030307.1

 

8869509.3

 

01/03/28

 

Issued-Live

Magnus IP

 

GERMANY

 

DE60330750.7

 

3707570.2

 

01/28/22

 

Issued-Live

Magnus IP

 

GERMANY

 

DE60338908.2

 

3735054.3

 

01/28/22

 

Issued-Live

Magnus IP

 

GERMANY

 

 

 

112007001804

 

08/29/26

 

App-Live

Magnus IP

 

EPO

 

EP1470456

 

3707570.2

 

01/28/22

 

Issued-Live

Magnus IP

 

EPO

 

EP1470457

 

3735054.3

 

01/28/22

 

Issued-Live

Magnus IP

 

EPO

 

EP1494191

 

4100499.5

 

04/17/23

 

Issued-Live

Magnus IP

 

EPO

 

EP1626532

 

5012617.6

 

08/09/24

 

Issued-Live

Magnus IP

 

EPO

 

EP1643324

 

5108954.8

 

09/29/24

 

Issued-Live

Magnus IP

 

EPO

 

EP1646185

 

5109169.2

 

10/05/24

 

Issued-Live

Magnus IP

 

EPO

 

EP2225854

 

8869509.3

 

01/03/28

 

Issued-Live

Magnus IP

 

EPO

 

 

 

7101252

 

10/05/24

 

App-Live

Magnus IP

 

EPO

 

 

 

7774303.7

 

04/12/26

 

App-Live

Magnus IP

 

EPO

 

 

 

13172203.5

 

08/09/24

 

App-Live

Magnus IP

 

EPO

 

 

 

13172204.3

 

08/09/24

 

App-Live

Magnus IP

 

FINLAND

 

FI1470456

 

3707570.2

 

01/28/22

 

Issued-Live

Magnus IP

 

FRANCE

 

FR1470456

 

3707570.2

 

01/28/22

 

Issued-Live

Magnus IP

 

FRANCE

 

FR1470457

 

3735054.3

 

01/28/22

 

Issued-Live

Magnus IP

 

FRANCE

 

FR1626532

 

5012617.6

 

08/09/24

 

Issued-Live

Magnus IP

 

FRANCE

 

FR1643324

 

5108954.8

 

09/29/24

 

Issued-Live

Magnus IP

 

FRANCE

 

FR1646185

 

5109169.2

 

10/05/24

 

Issued-Live

Magnus IP

 

FRANCE

 

FR2225854

 

8869509.3

 

01/03/28

 

Issued-Live

Magnus IP

 

UNITED KINGDOM

 

GB1470456

 

3707570.2

 

01/28/22

 

Issued-Live

 

--------------------------------------------------------------------------------


 

Magnus IP

 

UNITED KINGDOM

 

GB1470457

 

3735054.3

 

01/28/22

 

Issued-Live

Magnus IP

 

UNITED KINGDOM

 

GB1626532

 

5012617.6

 

08/09/24

 

Issued-Live

Magnus IP

 

UNITED KINGDOM

 

GB2225854

 

8869509.3

 

01/03/28

 

Issued-Live

Magnus IP

 

ITALY

 

IT1470457

 

3735054.3

 

01/28/22

 

Issued-Live

Magnus IP

 

ITALY

 

IT1626532

 

5012617.6

 

08/09/24

 

Issued-Live

Magnus IP

 

ITALY

 

IT1643324

 

5108954.8

 

09/29/24

 

Issued-Live

Magnus IP

 

ITALY

 

IT1646185

 

5109169.2

 

10/05/24

 

Issued-Live

Magnus IP

 

ITALY

 

IT2225854

 

8869509.3

 

01/03/28

 

Issued-Live

Magnus IP

 

SOUTH KOREA

 

101272384

 

1020107014107

 

04/12/26

 

Issued-Live

Magnus IP

 

SOUTH KOREA

 

KR101202914B1

 

1020107014718

 

01/03/28

 

Issued-Live

Magnus IP

 

MEXICO

 

MX313282

 

MX/a/2010/007211

 

01/03/28

 

App-Live

Magnus IP

 

MEXICO

 

MX322526

 

MX/a/2013/010239

 

01/03/28

 

App-Live

Magnus IP

 

NETHERLANDS

 

NL1470456

 

3707570.2

 

01/28/22

 

Issued-Live

Magnus IP

 

NETHERLANDS

 

NL1470457

 

3735054.3

 

01/28/22

 

Issued-Live

Magnus IP

 

NETHERLANDS

 

NL1626532

 

5012617.6

 

08/09/24

 

Issued-Live

Magnus IP

 

NETHERLANDS

 

NL1643324

 

5108954.8

 

09/29/24

 

Issued-Live

Magnus IP

 

NETHERLANDS

 

NL1646185

 

5109169.2

 

10/05/24

 

Issued-Live

Magnus IP

 

SWEDEN

 

SE1470456

 

3707570.2

 

01/28/22

 

Issued-Live

Magnus IP

 

SWEDEN

 

SE1470457

 

3735054.3

 

01/28/22

 

Issued-Live

Magnus IP

 

SWEDEN

 

SE1626532

 

5012617.6

 

08/09/24

 

Issued-Live

Magnus IP

 

SWEDEN

 

SE2225854

 

8869509.3

 

01/03/28

 

Issued-Live

Medtech

 

US

 

6790230

 

10/135,431

 

08/13/17

 

Issued-Live

Medtech

 

GERMANY

 

10121210.3

 

10121210.0 (DE)

 

07/21/22

 

Issued-Live

Motheye

 

US

 

6483635

 

09/876897

 

06/07/21

 

Issued-Live

Munitech IP

 

US

 

7095730

 

09/699,835

 

11/13/20

 

Issued-Live

Munitech IP

 

US

 

6885875

 

09/806,646

 

10/08/19

 

Issued-Live

Munitech IP

 

US

 

6389300

 

09/849,909

 

11/02/19

 

Issued-Live

Munitech IP

 

US

 

6879823

 

09/831,179

 

11/02/19

 

Issued-Live

 

--------------------------------------------------------------------------------


 

Munitech IP

 

US

 

7088697

 

09/857,884

 

12/01/19

 

Issued-Live

Munitech IP

 

US

 

8565429

 

10/463,426

 

03/04/26

 

Issued-Live

Munitech IP

 

US

 

7139550

 

10/608,188

 

12/22/21

 

Issued-Live

Munitech IP

 

US

 

RE40791

 

12/004,440

 

07/12/21

 

Issued-Live

Munitech IP

 

US

 

 

 

10/332,963

 

 

 

App-Live

Munitech IP

 

US

 

7260088

 

10/482,176

 

01/02/24

 

Issued-Live

Munitech IP

 

US

 

7212807

 

10/186,365

 

05/25/24

 

Issued-Live

Munitech IP

 

US

 

7386300

 

10/514,651

 

08/26/23

 

Issued-Live

Munitech IP

 

US

 

8081587

 

10/523,065

 

07/11/24

 

Issued-Live

Munitech IP

 

US

 

8271012

 

10/544,378

 

04/05/27

 

Issued-Live

Munitech IP

 

AUSTRIA

 

E306770

 

2743202

 

10/12/25

 

Issued-Live

Munitech IP

 

AUSTRIA

 

E360331

 

1115522.3

 

04/18/27

 

Issued-Live

Munitech IP

 

AUSTRIA

 

E441295

 

7006614.7

 

08/26/29

 

Issued-Live

Munitech IP

 

AUSTRIA

 

E513432

 

9008017.7

 

06/15/31

 

Issued-Live

Munitech IP

 

AUSTRIA

 

E511325

 

9008016.9

 

05/25/31

 

Issued-Live

Munitech IP

 

AUSTRIA

 

 

 

 

 

 

 

App-Live

Munitech IP

 

AUSTRALIA

 

760714

 

58051/00

 

09/11/23

 

Issued-Live

Munitech IP

 

BELGIUM

 

1271970

 

1115522.3

 

04/18/27

 

Issued-Live

Munitech IP

 

BELGIUM

 

1796406

 

7006614.7

 

08/26/29

 

Issued-Live

Munitech IP

 

BELGIUM

 

2101523

 

9008017.7

 

06/15/31

 

Issued-Live

Munitech IP

 

BELGIUM

 

2101522

 

9008016.9

 

05/25/31

 

Issued-Live

Munitech IP

 

BELGIUM

 

1590982

 

4705057

 

06/21/26

 

Issued-Live

Munitech IP

 

CANADA

 

 

 

 

 

 

 

App-Live

Munitech IP

 

SWITZERLAND

 

1271970

 

1115522.3

 

04/18/27

 

Issued-Live

Munitech IP

 

SWITZERLAND

 

1796406

 

7006614.7

 

08/26/29

 

Issued-Live

Munitech IP

 

SWITZERLAND

 

2101523

 

9008017.7

 

06/15/31

 

Issued-Live

Munitech IP

 

SWITZERLAND

 

2101522

 

9008016.9

 

05/25/31

 

Issued-Live

Munitech IP

 

CHINA

 

CN1153380C

 

98813112.9

 

06/09/24

 

Issued-Live

 

--------------------------------------------------------------------------------


 

Munitech IP

 

CHINA

 

CN1306721C

 

200310113846.8

 

03/21/27

 

Issued-Live

Munitech IP

 

CHINA

 

CN1135734C

 

99811919.9

 

01/21/24

 

Issued-Live

Munitech IP

 

CHINA

 

CN1265671C

 

99813066.4

 

07/19/26

 

Issued-Live

Munitech IP

 

CHINA

 

CN1132487C

 

99813020.6

 

12/24/23

 

Issued-Live

Munitech IP

 

CHINA

 

CN1132488C

 

99814352.9

 

12/24/23

 

Issued-Live

Munitech IP

 

CHINA

 

CN1314277C

 

3138161.8

 

05/02/27

 

Issued-Live

Munitech IP

 

CHINA

 

CN1316834C

 

03138157.X

 

05/16/27

 

Issued-Live

Munitech IP

 

CHINA

 

CN1130099C

 

811464.1

 

12/03/23

 

Issued-Live

Munitech IP

 

CHINA

 

CN1183791C

 

01815235.X

 

01/05/25

 

Issued-Live

Munitech IP

 

CHINA

 

CN100574286C

 

2812938.5

 

12/23/29

 

Issued-Live

Munitech IP

 

CHINA

 

CN1631048B

 

03803610.X

 

03/09/31

 

Issued-Live

Munitech IP

 

CHINA

 

 

 

201110284074.9

 

 

 

App-Live

Munitech IP

 

CHINA

 

CN1675943B

 

3818627.6

 

11/23/31

 

Issued-Live

Munitech IP

 

CHINA

 

CN100466823C

 

200480003403.6

 

03/04/29

 

Issued-Live

Munitech IP

 

GERMANY

 

59803477.3

 

98942499.9

 

03/20/22

 

Issued-Live

Munitech IP

 

GERMANY

 

59904989.8

 

99970525.4

 

04/09/23

 

Issued-Live

Munitech IP

 

GERMANY

 

59914201.4

 

2023967.9

 

02/14/27

 

Issued-Live

Munitech IP

 

GERMANY

 

59908434

 

99959232.2

 

01/28/24

 

Issued-Live

Munitech IP

 

GERMANY

 

59910602.6

 

99966808

 

09/22/24

 

Issued-Live

Munitech IP

 

GERMANY

 

50010928.1

 

943674.2

 

08/10/25

 

Issued-Live

Munitech IP

 

GERMANY

 

50013577

 

3003072

 

10/04/26

 

Issued-Live

Munitech IP

 

GERMANY

 

50010940

 

3003073.8

 

08/10/25

 

Issued-Live

Munitech IP

 

GERMANY

 

50104413.2

 

1955236.3

 

11/03/24

 

Issued-Live

Munitech IP

 

GERMANY

 

50204545

 

2743202

 

10/12/25

 

Issued-Live

Munitech IP

 

GERMANY

 

60127949.2

 

1115522.3

 

04/18/27

 

Issued-Live

Munitech IP

 

GERMANY

 

60139728.2

 

7006614.7

 

08/26/29

 

Issued-Live

Munitech IP

 

GERMANY

 

60144813.8

 

9008017.7

 

06/15/31

 

Issued-Live

Munitech IP

 

GERMANY

 

60144718.2

 

9008016.9

 

05/25/31

 

Issued-Live

 

--------------------------------------------------------------------------------


 

Munitech IP

 

GERMANY

 

10235470

 

10235470.7

 

10/06/25

 

Issued-Live

Munitech IP

 

GERMANY

 

50314325.1

 

6001054.3

 

05/02/32

 

Issued-Live

Munitech IP

 

GERMANY

 

50 2004 000 831.3

 

4705057

 

06/21/26

 

Issued-Live

Munitech IP

 

DENMARK

 

1796406

 

7006614.7

 

08/26/29

 

Issued-Live

Munitech IP

 

EPO

 

1075738

 

98942499.9

 

03/20/22

 

Issued-Live

Munitech IP

 

EPO

 

1119925

 

99970525.4

 

04/09/23

 

Issued-Live

Munitech IP

 

EPO

 

1286480

 

2023967.9

 

02/14/27

 

Issued-Live

Munitech IP

 

EPO

 

1125463

 

99959232.2

 

01/28/24

 

Issued-Live

Munitech IP

 

EPO

 

1125462

 

99959228

 

10/20/24

 

Issued-Live

Munitech IP

 

EPO

 

1135955

 

99966808

 

09/22/24

 

Issued-Live

Munitech IP

 

EPO

 

1186193

 

943674.2

 

08/10/25

 

Issued-Live

Munitech IP

 

EPO

 

1326469

 

3003072

 

10/04/26

 

Issued-Live

Munitech IP

 

EPO

 

1326470

 

3003073.8

 

08/10/25

 

Issued-Live

Munitech IP

 

EPO

 

1302084

 

1955236.3

 

11/03/24

 

Issued-Live

Munitech IP

 

EPO

 

1400077

 

2743202

 

10/12/25

 

Issued-Live

Munitech IP

 

EPO

 

1271970

 

1115522.3

 

04/18/27

 

Issued-Live

Munitech IP

 

EPO

 

1796406

 

7006614.7

 

08/26/29

 

Issued-Live

Munitech IP

 

EPO

 

2101523

 

9008017.7

 

06/15/31

 

Issued-Live

Munitech IP

 

EPO

 

2101522

 

9008016.9

 

05/25/31

 

Issued-Live

Munitech IP

 

EPO

 

1525762

 

3787670.3

 

01/25/26

 

Issued-Live

Munitech IP

 

EPO

 

1659808

 

6001054.3

 

05/02/32

 

Issued-Live

Munitech IP

 

EPO

 

1590982

 

4705057

 

06/21/26

 

Issued-Live

Munitech IP

 

SPAIN

 

ES2197712

 

99970525.4

 

04/09/23

 

Issued-Live

Munitech IP

 

SPAIN

 

ES2215410

 

99959232.2

 

01/28/24

 

Issued-Live

Munitech IP

 

SPAIN

 

ES2244451

 

943674.2

 

08/10/25

 

Issued-Live

Munitech IP

 

SPAIN

 

ES2272824

 

3003072

 

10/04/26

 

Issued-Live

Munitech IP

 

SPAIN

 

ES2244843

 

3003073.8

 

08/10/25

 

Issued-Live

 

--------------------------------------------------------------------------------


 

Munitech IP

 

SPAIN

 

ES2281388

 

1115522.3

 

04/18/27

 

Issued-Live

 

Munitech IP

 

SPAIN

 

ES2329298

 

7006614.7

 

08/26/29

 

Issued-Live

 

Munitech IP

 

SPAIN

 

ES2364019

 

9008017.7

 

06/15/31

 

Issued-Live

 

Munitech IP

 

SPAIN

 

ES2366993

 

9008016.9

 

05/25/31

 

Issued-Live

 

Munitech IP

 

SPAIN

 

ES2253710

 

3787670.3

 

01/25/26

 

Issued-Live

 

Munitech IP

 

SPAIN

 

ES2263132

 

4705057

 

06/21/26

 

Issued-Live

 

Munitech IP

 

FINLAND

 

1796406

 

7006614.7

 

08/26/29

 

Issued-Live

 

Munitech IP

 

FRANCE

 

1075738

 

98942499.9

 

03/20/22

 

Issued-Live

 

Munitech IP

 

FRANCE

 

1119925

 

99970525.4

 

04/09/23

 

Issued-Live

 

Munitech IP

 

FRANCE

 

1286480

 

2023967.9

 

02/14/27

 

Issued-Live

 

Munitech IP

 

FRANCE

 

1125463

 

99959232.2

 

01/28/24

 

Issued-Live

 

Munitech IP

 

FRANCE

 

1135955

 

99966808

 

09/22/24

 

Issued-Live

 

Munitech IP

 

FRANCE

 

1186193

 

943674.2

 

08/10/25

 

Issued-Live

 

Munitech IP

 

FRANCE

 

1326469

 

3003072

 

10/04/26

 

Issued-Live

 

Munitech IP

 

FRANCE

 

1326470

 

3003073.8

 

08/10/25

 

Issued-Live

 

Munitech IP

 

FRANCE

 

1302084

 

1955236.3

 

11/03/24

 

Issued-Live

 

Munitech IP

 

FRANCE

 

1400077

 

2743202

 

10/12/25

 

Issued-Live

 

Munitech IP

 

FRANCE

 

1271970

 

1115522.3

 

04/18/27

 

Issued-Live

 

Munitech IP

 

FRANCE

 

1796406

 

7006614.7

 

08/26/29

 

Issued-Live

 

Munitech IP

 

FRANCE

 

2101523

 

9008017.7

 

06/15/31

 

Issued-Live

 

Munitech IP

 

FRANCE

 

2101522

 

9008016.9

 

05/25/31

 

Issued-Live

 

Munitech IP

 

FRANCE

 

1525762

 

3787670.3

 

01/25/26

 

Issued-Live

 

Munitech IP

 

FRANCE

 

1659808

 

6001054.3

 

05/02/32

 

Issued-Live

 

Munitech IP

 

FRANCE

 

1590982

 

4705057

 

06/21/26

 

Issued-Live

 

Munitech IP

 

GREAT BRITAIN

 

EP1075738

 

98942499.9

 

03/20/22

 

Issued-Live

 

Munitech IP

 

GREAT BRITAIN

 

EP1125463

 

99959232.2

 

01/28/24

 

Issued-Live

 

Munitech IP

 

GREAT BRITAIN

 

EP1135955

 

99966808

 

09/22/24

 

Issued-Live

 

 

--------------------------------------------------------------------------------


 

Munitech IP

 

GREAT BRITAIN

 

EP1186193

 

943674.2

 

08/10/25

 

Issued-Live

 

Munitech IP

 

GREAT BRITAIN

 

EP1326469

 

3003072

 

10/04/26

 

Issued-Live

 

Munitech IP

 

GREAT BRITAIN

 

EP1326470

 

3003073.8

 

08/10/25

 

Issued-Live

 

Munitech IP

 

GREAT BRITAIN

 

EP1302084

 

1955236.3

 

11/03/24

 

Issued-Live

 

Munitech IP

 

GREAT BRITAIN

 

EP1400077

 

2743202

 

10/12/25

 

Issued-Live

 

Munitech IP

 

GREAT BRITAIN

 

EP1271970

 

1115522.3

 

04/18/27

 

Issued-Live

 

Munitech IP

 

GREAT BRITAIN

 

EP1796406

 

7006614.7

 

08/26/29

 

Issued-Live

 

Munitech IP

 

GREAT BRITAIN

 

EP2101523

 

9008017.7

 

06/15/31

 

Issued-Live

 

Munitech IP

 

GREAT BRITAIN

 

EP2101522

 

9008016.9

 

05/25/31

 

Issued-Live

 

Munitech IP

 

GREAT BRITAIN

 

EP1525762

 

3787670.3

 

01/25/26

 

Issued-Live

 

Munitech IP

 

GREAT BRITAIN

 

EP1659808

 

6001054.3

 

05/02/32

 

Issued-Live

 

Munitech IP

 

GREAT BRITAIN

 

EP1590982

 

4705057

 

06/21/26

 

Issued-Live

 

Munitech IP

 

GREECE

 

3070072

 

7006614.7

 

08/26/29

 

Issued-Live

 

Munitech IP

 

IRELAND

 

1796406

 

7006614.7

 

08/26/29

 

Issued-Live

 

Munitech IP

 

ITALY

 

502003901126773

 

99970525.4

 

04/09/23

 

Issued-Live

 

Munitech IP

 

ITALY

 

502004901198575

 

99959232.2

 

01/28/24

 

Issued-Live

 

Munitech IP

 

ITALY

 

502005901353536

 

943674.2

 

08/10/25

 

Issued-Live

 

Munitech IP

 

ITALY

 

502007901481110

 

3003072

 

10/04/26

 

Issued-Live

 

Munitech IP

 

ITALY

 

502005901353537

 

3003073.8

 

08/10/25

 

Issued-Live

 

Munitech IP

 

ITALY

 

502006901404756

 

3787670.3

 

01/25/26

 

Issued-Live

 

Munitech IP

 

ITALY

 

502006901449467

 

4705057

 

06/21/26

 

Issued-Live

 

Munitech IP

 

JAPAN

 

4313952

 

2000-576563

 

05/22/29

 

Issued-Live

 

Munitech IP

 

JAPAN

 

3831612

 

2000-580408

 

07/21/26

 

Issued-Live

 

Munitech IP

 

JAPAN

 

4272920

 

2003-145096

 

03/06/29

 

Issued-Live

 

Munitech IP

 

JAPAN

 

4650994

 

2003-145097

 

12/24/30

 

Issued-Live

 

Munitech IP

 

JAPAN

 

3924465

 

2001-502604

 

03/02/27

 

Issued-Live

 

Munitech IP

 

JAPAN

 

4227406

 

2002-513225

 

12/05/28

 

Issued-Live

 

 

--------------------------------------------------------------------------------


 

Munitech IP

 

JAPAN

 

4518508

 

2007-201629

 

05/28/30

 

Issued-Live

 

Munitech IP

 

JAPAN

 

4443402

 

2004-506301

 

01/22/30

 

Issued-Live

 

Munitech IP

 

JAPAN

 

4170985

 

2004-528377

 

08/15/28

 

Issued-Live

 

Munitech IP

 

SOUTH KOREA

 

10-0669565

 

10-2001-7005641

 

01/09/27

 

Issued-Live

 

Munitech IP

 

SOUTH KOREA

 

10-0469977

 

10-2001-7007186

 

01/26/25

 

Issued-Live

 

Munitech IP

 

SOUTH KOREA

 

10-0576956

 

10-2003-7007157

 

04/28/26

 

Issued-Live

 

Munitech IP

 

SOUTH KOREA

 

10-0576957

 

10-2003-7007159

 

04/28/26

 

Issued-Live

 

Munitech IP

 

SOUTH KOREA

 

10-0578685

 

10-2001-7016151

 

05/04/26

 

Issued-Live

 

Munitech IP

 

SOUTH KOREA

 

10-0959421

 

10-2005-7001730

 

05/14/30

 

Issued-Live

 

Munitech IP

 

NETHERLANDS

 

1119925

 

99970525.4

 

04/09/23

 

Issued-Live

 

Munitech IP

 

NETHERLANDS

 

1271970

 

1115522.3

 

04/18/27

 

Issued-Live

 

Munitech IP

 

NETHERLANDS

 

1796406

 

7006614.7

 

08/26/29

 

Issued-Live

 

Munitech IP

 

NETHERLANDS

 

2101523

 

9008017.7

 

06/15/31

 

Issued-Live

 

Munitech IP

 

NETHERLANDS

 

2101522

 

9008016.9

 

05/25/31

 

Issued-Live

 

Munitech IP

 

NETHERLANDS

 

1659808

 

6001054.3

 

05/02/32

 

Issued-Live

 

Munitech IP

 

PORTUGAL

 

1796406

 

7006614.7

 

08/26/29

 

Issued-Live

 

Munitech IP

 

SWEDEN

 

1271970

 

1115522.3

 

04/18/27

 

Issued-Live

 

Munitech IP

 

SWEDEN

 

1796406

 

7006614.7

 

08/26/29

 

Issued-Live

 

Munitech IP

 

SWEDEN

 

2101523

 

9008017.7

 

06/15/31

 

Issued-Live

 

Munitech IP

 

SWEDEN

 

2101522

 

9008016.9

 

05/25/31

 

Issued-Live

 

Munitech IP

 

TURKEY

 

TR200505118T4

 

2743202

 

10/12/25

 

Issued-Live

 

Munitech IP

 

TURKEY

 

TR200704859T4

 

1115522.3

 

04/18/27

 

Issued-Live

 

Munitech IP

 

TURKEY

 

TR200907842T4

 

7006614.7

 

08/26/29

 

Issued-Live

 

Munitech IP

 

TURKEY

 

TR201107685T4

 

9008017.7

 

06/15/31

 

Issued-Live

 

Munitech IP

 

TURKEY

 

TR201105686T4

 

9008016.9

 

05/25/31

 

Issued-Live

 

Munitech IP

 

TURKEY

 

TR200605131T4

 

4705057

 

06/21/26

 

Issued-Live

 

Munitech IP

 

US

 

6405020

 

09/535,650

 

09/16/18

 

Issued-Live

 

 

--------------------------------------------------------------------------------


 

Munitech IP

 

CHINA

 

CN1188977C

 

98809497.5

 

02/09/25

 

Issued-Live

 

Munitech IP

 

GERMANY

 

19742124

 

19742124.5

 

10/18/21

 

Issued-Live

 

Munitech IP

 

EPO

 

1018233

 

98952570.4

 

11/13/22

 

Issued-Live

 

Munitech IP

 

SPAIN

 

2188023

 

98952570.4

 

11/13/22

 

Issued-Live

 

Munitech IP

 

FRANCE

 

1018233

 

98952570.4

 

11/13/22

 

Issued-Live

 

Munitech IP

 

INDONESIA

 

ID0010404

 

W-20000572

 

04/11/23

 

Issued-Live

 

Munitech IP

 

ITALY

 

5.02004E+14

 

98952570.4

 

11/13/22

 

Issued-Live

 

OrthoPhoenix

 

US

 

5972015

 

08/911,827

 

08/15/17

 

Issued-Live

 

OrthoPhoenix

 

US

 

7156861

 

10/436,551

 

04/21/18

 

Issued-Live

 

OrthoPhoenix

 

US

 

6280456

 

09/404,662

 

08/15/17

 

Issued-Live

 

OrthoPhoenix

 

US

 

6623505

 

09/918,942

 

08/15/17

 

Issued-Live

 

OrthoPhoenix

 

US

 

8034071

 

11/527,861

 

03/16/21

 

Issued-Live

 

OrthoPhoenix

 

US

 

6440138

 

09/055,805

 

04/06/18

 

Issued-Live

 

OrthoPhoenix

 

US

 

6676665

 

09/928,949

 

01/28/22

 

Issued-Live

 

OrthoPhoenix

 

US

 

6719761

 

09/496,987

 

08/13/17

 

Issued-Live

 

OrthoPhoenix

 

US

 

6863672

 

10/208,391

 

04/06/18

 

Issued-Live

 

OrthoPhoenix

 

US

 

6923813

 

10/892,824

 

07/16/24

 

Issued-Live

 

OrthoPhoenix

 

US

 

7153307

 

10/617,976

 

08/14/18

 

Issued-Live

 

OrthoPhoenix

 

US

 

7399306

 

10/431,681

 

06/26/21

 

Issued-Live

 

OrthoPhoenix

 

US

 

7731720

 

10/630,519

 

12/07/19

 

Issued-Live

 

OrthoPhoenix

 

US

 

7887543

 

11/789,243

 

11/18/18

 

Issued-Live

 

OrthoPhoenix

 

US

 

7909827

 

11/789,225

 

05/04/20

 

Issued-Live

 

OrthoPhoenix

 

US

 

7967827

 

11/527,953

 

07/16/17

 

Issued-Live

 

OrthoPhoenix

 

US

 

7972340

 

12/718,415

 

08/13/17

 

Issued-Live

 

OrthoPhoenix

 

US

 

6048346

 

08/910,809

 

08/13/17

 

Issued-Live

 

OrthoPhoenix

 

US

 

6241734

 

09/134,323

 

08/14/18

 

Issued-Live

 

OrthoPhoenix

 

US

 

6575919

 

09/695,566

 

10/19/19

 

Issued-Live

 

 

--------------------------------------------------------------------------------


 

OrthoPhoenix

 

US

 

6613054

 

09/804,107

 

08/14/18

 

Issued-Live

 

OrthoPhoenix

 

US

 

7081122

 

09/421,635

 

10/19/19

 

Issued-Live

 

OrthoPhoenix

 

US

 

7153306

 

10/001,937

 

08/14/18

 

Issued-Live

 

OrthoPhoenix

 

US

 

7261720

 

10/265,922

 

04/10/22

 

Issued-Live

 

OrthoPhoenix

 

US

 

7704256

 

11/528,160

 

03/06/18

 

Issued-Live

 

OrthoPhoenix

 

US

 

7722624

 

10/784,392

 

10/01/21

 

Issued-Live

 

OrthoPhoenix

 

US

 

7771431

 

11/593,284

 

06/29/19

 

Issued-Live

 

OrthoPhoenix

 

US

 

7799078

 

10/987,180

 

02/17/29

 

Issued-Live

 

OrthoPhoenix

 

US

 

7803188

 

10/648,056

 

08/26/23

 

Issued-Live

 

OrthoPhoenix

 

US

 

7815649

 

10/848,514

 

01/13/24

 

Issued-Live

 

OrthoPhoenix

 

US

 

7875035

 

11/978,802

 

06/01/18

 

Issued-Live

 

OrthoPhoenix

 

US

 

7879038

 

11/978,825

 

03/29/19

 

Issued-Live

 

OrthoPhoenix

 

US

 

7927339

 

11/789,639

 

02/09/20

 

Issued-Live

 

OrthoPhoenix

 

US

 

7938835

 

10/842,076

 

05/22/20

 

Issued-Live

 

OrthoPhoenix

 

US

 

7959638

 

10/397,049

 

09/08/21

 

Issued-Live

 

OrthoPhoenix

 

US

 

8092480

 

09/828,470

 

10/22/21

 

Issued-Live

 

OrthoPhoenix

 

US

 

8226717

 

11/528,146

 

09/11/21

 

Issued-Live

 

OrthoPhoenix

 

US

 

8246681

 

11/978,271

 

09/26/16

 

Issued-Live

 

OrthoPhoenix

 

US

 

8454620

 

12/961,690

 

12/26/18

 

Issued-Live

 

OrthoPhoenix

 

US

 

8454663

 

13/089,210

 

08/14/18

 

Issued-Live

 

OrthoPhoenix

 

US

 

D467657

 

29/152,747

 

12/24/16

 

Issued-Live

 

OrthoPhoenix

 

US

 

D469871

 

29/153,831

 

02/04/17

 

Issued-Live

 

OrthoPhoenix

 

US

 

D472323

 

29/154,249

 

03/25/17

 

Issued-Live

 

OrthoPhoenix

 

US

 

D482787

 

29/166,824

 

11/25/17

 

Issued-Live

 

OrthoPhoenix

 

US

 

D483495

 

29/131,642

 

12/09/17

 

Issued-Live

 

OrthoPhoenix

 

US

 

D490159

 

29/168,640

 

05/18/18

 

Issued-Live

 

OrthoPhoenix

 

US

 

D492032

 

29/175,875

 

06/22/18

 

Issued-Live

 

 

--------------------------------------------------------------------------------


 

OrthoPhoenix

 

US

 

D492775

 

29/175,874

 

07/06/18

 

Issued-Live

 

OrthoPhoenix

 

US

 

D495417

 

29/175,901

 

08/31/18

 

Issued-Live

 

OrthoPhoenix

 

US

 

D506828

 

29/190,564

 

06/28/19

 

Issued-Live

 

OrthoPhoenix

 

US

 

D512506

 

29/190,192

 

12/06/19

 

Issued-Live

 

OrthoPhoenix

 

US

 

9089347

 

11/773,871

 

08/09/29

 

Issued-Live

 

OrthoPhoenix

 

US

 

6241734 C1

 

90/007,937

 

08/14/18

 

Issued-Live

 

OrthoPhoenix

 

US

 

6613054 C1

 

90/007,938

 

08/14/18

 

Issued-Live

 

OrthoPhoenix

 

GERMANY

 

69841759.3

 

8075130.8

 

06/01/18

 

Issued-Live

 

OrthoPhoenix

 

FRANCE

 

1938765 FR

 

8075130.8

 

06/01/18

 

Issued-Live

 

OrthoPhoenix

 

GERMANY

 

1073371(69932610.9 DE)

 

99916476.7

 

04/06/19

 

Issued-Live

 

OrthoPhoenix

 

ISRAEL

 

138891 IL

 

138891

 

04/06/19

 

Issued-Live

 

OrthoPhoenix

 

ISRAEL

 

141269 IL

 

141269

 

07/26/19

 

Issued-Live

 

OrthoPhoenix

 

SWITZERLAND

 

1104260 CH

 

99937310.3

 

07/26/19

 

Issued-Live

 

OrthoPhoenix

 

EPO

 

1104260 EP

 

99937310.3

 

07/26/19

 

Issued-Live

 

OrthoPhoenix

 

GERMANY

 

69933037.8 DE

 

99937310.3

 

07/26/19

 

Issued-Live

 

OrthoPhoenix

 

FRANCE

 

1104260 FR

 

99937310.3

 

07/26/19

 

Issued-Live

 

OrthoPhoenix

 

AUSTRIA

 

1459689 AT

 

4076440.9

 

07/26/19

 

Issued-Live

 

OrthoPhoenix

 

SPAIN

 

1459689 ES

 

4076440.9

 

07/26/19

 

Issued-Live

 

OrthoPhoenix

 

FRANCE

 

1459689 FR

 

4076440.9

 

07/26/19

 

Issued-Live

 

OrthoPhoenix

 

GERMANY

 

1459689 969940791.5 DE)

 

4076440.9

 

07/26/19

 

Issued-Live

 

OrthoPhoenix

 

SOUTH KOREA

 

10-0882364 KR

 

10-2006-7022555

 

10/13/20

 

Issued-Live

 

OrthoPhoenix

 

FRANCE

 

1272131

 

1926753.3

 

04/05/21

 

Issued-Live

 

OrthoPhoenix

 

GERMANY

 

1272131(60117524.7 DE)

 

1926753.3

 

04/05/21

 

Issued-Live

 

OrthoPhoenix

 

SOUTH KOREA

 

10-0882363

 

10-2006-7022557

 

10/23/21

 

Issued-Live

 

OrthoPhoenix

 

GERMANY

 

1328203

 

1988557.3

 

10/25/21

 

Issued-Live

 

OrthoPhoenix

 

JAPAN

 

4684274

 

2007-265965

 

10/25/21

 

Issued-Live

 

OrthoPhoenix

 

GERMANY

 

1463464(60220716.9)

 

2793920.6

 

10/23/22

 

Issued-Live

 

 

--------------------------------------------------------------------------------


 

OrthoPhoenix

 

EPO

 

1294323

 

1948520

 

 

 

Issued-Live

 

OrthoPhoenix

 

EPO

 

1272131

 

1926753.3

 

 

 

Issued-Live

 

Relay

 

US

 

5331637

 

08/100,634

 

07/30/13

 

Issued-Live

 

Sampo

 

US

 

6161149

 

09/041,599

 

03/13/18

 

Issued-Live

 

Sampo

 

US

 

6772229

 

09/709,441

 

12/01/19

 

Issued-Live

 

Sampo

 

US

 

8015495

 

10/375,358

 

11/16/23

 

Issued-Live

 

Sarif

 

EPO

 

EP0722299

 

EP94926960.9

 

09/07/13

 

Issued-Live

 

Sarif

 

GERMANY

 

69422631.9

 

DE94926960.9

 

09/07/13

 

Issued-Live

 

Sarif

 

FRANCE

 

722299

 

FR94926960.9

 

09/07/13

 

Issued-Live

 

Sarif

 

GREAT BRITAIN

 

722299

 

GB94926960.9

 

09/07/13

 

Issued-Live

 

Signal

 

US

 

5463374

 

08/208,322

 

03/10/14

 

Issued-Live

 

Signal

 

US

 

5714927

 

08/208,322

 

03/10/14

 

Issued-Live

 

Signal

 

US

 

5732375

 

08/566,029

 

12/01/15

 

Issued-Live

 

Signal

 

US

 

5954775

 

08/795,999

 

02/05/17

 

Issued-Live

 

Signal

 

US

 

6012007

 

08/868,338

 

12/01/15

 

Issued-Live

 

Signal

 

US

 

6434486

 

09/648,972

 

08/28/20

 

Issued-Live

 

Signal

 

US

 

6775601

 

10/214,048

 

08/06/22

 

Issued-Live

 

TLI Communications

 

US

 

6038295

 

08/877488

 

06/17/17

 

Issued-Live

 

TLI Communications

 

EPO

 

EP0814611

 

19970108926

 

06/17/17

 

Issued-Live

 

TLI Communications

 

GERMANY

 

DE59708043

 

DE1996124128.3 / DE19624128.6

 

06/17/17

 

Issued-Live

 

TLI Communications

 

FRANCE

 

FR 0814611

 

 

 

06/17/17

 

Issued-Live

 

TLI Communications

 

GREAT BRITAIN

 

GB 0814611

 

 

 

06/17/17

 

Issued-Live

 

TLI Communications

 

ITALY

 

IT 0814611

 

 

 

06/17/17

 

Issued-Live

 

TLIF LLC

 

US

 

5824094

 

08/954,293

 

10/17/17

 

Issued-Live

 

 

--------------------------------------------------------------------------------


 

TLIF LLC

 

US

 

6143032

 

09/190,151

 

11/12/18

 

Issued-Live

 

TLIF LLC

 

US

 

6592624

 

09/714,847

 

11/16/20

 

Issued-Live

 

TLIF LLC

 

US

 

6669732

 

09/921,082

 

08/15/17

 

Issued-Live

 

Traverse

 

US

 

8658310

 

13/670,208

 

02/25/29

 

Issued-Live

 

Traverse

 

US

 

8420258

 

12/392,525

 

05/24/31

 

Issued-Live

 

Traverse

 

US

 

8481214

 

12/904,113

 

01/26/30

 

Issued-Live

 

Traverse

 

US

 

8652683

 

13/670,235

 

02/25/29

 

Issued-Live

 

Traverse

 

US

 

9349544

 

13/779,409

 

09/23/29

 

Issued-Live

 

Traverse

 

US

 

9362549

 

13/935,334

 

07/29/33

 

Issued-Live

 

Traverse

 

US

 

 

 

13/779,571

 

 

 

App-Live

 

Traverse

 

US

 

 

 

13/779,522

 

 

 

App-Live

 

Traverse

 

US

 

 

 

13/779,472

 

 

 

App-Live

 

Traverse

 

US

 

9412998

 

13/725,969

 

07/08/30

 

Issued-Live

 

Traverse

 

US

 

 

 

13/868,957

 

 

 

App-Live

 

Traverse

 

US

 

 

 

14/176,137

 

 

 

App-Live

 

Traverse

 

US

 

 

 

14/262,497

 

 

 

App-Live

 

Traverse

 

US

 

 

 

14/262,514

 

 

 

App-Live

 

Traverse

 

US

 

9431181

 

14/262,528

 

09/13/29

 

Issued-Live

 

Traverse

 

US

 

 

 

14/625,372

 

 

 

App-Live

 

Traverse

 

US

 

 

 

15/096,094

 

 

 

App-Live

 

Traverse

 

CHINA

 

CN101953014

 

200980106188.5

 

02/25/29

 

Issued-Live

 

Traverse

 

CHINA

 

CN102044659

 

20101519800

 

10/22/30

 

Issued-Live

 

Traverse

 

CHINA

 

 

 

201410525768

 

 

 

App-Live

 

Traverse

 

CHINA

 

CN104145355

 

201280070082.6

 

12/21/32

 

Issued-Live

 

Traverse

 

CHINA

 

 

 

201380020549

 

 

 

App-Live

 

Traverse

 

CHINA

 

 

 

201380035121.3

 

 

 

App-Live

 

Traverse

 

GERMANY

 

 

 

112009000443.1

 

 

 

App-Live

 

Traverse

 

EPO

 

 

 

13755702.1

 

 

 

App-Live

 

Traverse

 

UNITED KINGDOM

 

 

 

GB1411191.8

 

 

 

App-Live

 

Traverse

 

UNITED KINGDOM

 

 

 

GB1500515.0

 

 

 

App-Live

 

Traverse

 

HONG KONG

 

 

 

15102781.2

 

 

 

App-Live

 

Traverse

 

JAPAN

 

5765942

 

2010-547867

 

02/25/29

 

Issued-Live

 

 

--------------------------------------------------------------------------------


 

Traverse

 

JAPAN

 

 

 

2014-209155

 

 

 

App-Live

 

Traverse

 

JAPAN

 

 

 

2015-520694

 

 

 

App-Live

 

Traverse

 

JAPAN

 

 

 

2015-075220

 

 

 

App-Live

 

Traverse

 

SOUTH KOREA

 

101513384

 

1020137020275

 

02/25/29

 

Issued-Live

 

Traverse

 

SOUTH KOREA

 

101307623

 

1020107018725

 

02/25/29

 

Issued-Live

 

Traverse

 

SOUTH KOREA

 

101503659

 

1020147025921

 

02/25/29

 

Issued-Live

 

Traverse

 

SOUTH KOREA

 

 

 

1020100103245

 

 

 

App-Live

 

Traverse

 

SOUTH KOREA

 

 

 

1020147019213

 

 

 

App-Live

 

Traverse

 

SOUTH KOREA

 

 

 

1020147027205

 

 

 

App-Live

 

Traverse

 

SOUTH KOREA

 

 

 

1020157002572

 

 

 

App-Live

 

Traverse

 

SINGAPORE

 

 

 

11201405271X

 

 

 

App-Live

 

Vantage Point

 

US

 

5463750

 

08/146,818

 

11/02/13

 

Issued-Live

 

Vantage Point

 

US

 

5598115

 

08/385,496

 

01/28/14

 

Issued-Live

 

Vantage Point

 

US

 

5835095

 

08/438,048

 

11/10/15

 

Issued-Live

 

Vantage Point

 

US

 

5892654

 

08/866,479

 

05/31/16

 

Issued-Live

 

Vantage Point

 

US

 

6029257

 

08/985,808

 

12/06/16

 

Issued-Live

 

Vantage Point

 

US

 

6032240

 

09/178,870

 

11/12/17

 

Issued-Live

 

Vantage Point

 

US

 

6185668

 

08/576,876

 

12/21/16

 

Issued-Live

 

Vantage Point

 

US

 

6219226

 

09/260,845

 

03/09/18

 

Issued-Live

 

Vantage Point

 

US

 

6374329

 

08/802,827

 

02/20/16

 

Issued-Live

 

Vantage Point

 

US

 

6615233

 

09/249,403

 

02/17/18

 

Issued-Live

 

Vantage Point

 

US

 

7584330

 

10/886,231

 

05/16/17

 

Issued-Live

 

Vantage Point

 

GERMANY

 

1057121

 

DE1999633435

 

02/17/18

 

Issued-Live

 

Vantage Point

 

GERMANY

 

69615083.2

 

DE1996615083T

 

11/10/15

 

Issued-Live

 

Vantage Point

 

FRANCE

 

NL 742537

 

EP19960107058

 

11/10/15

 

Issued-Live

 

Vantage Point

 

GREAT BRITAIN

 

FR 742537

 

EP19960107058

 

11/10/15

 

Issued-Live

 

Vantage Point

 

NETHERLANDS

 

GB 742537

 

EP19960107058

 

11/10/15

 

Issued-Live

 

Vantage Point

 

ITALY

 

IT 742537

 

EP19960107058

 

11/10/15

 

Issued-Live

 

Vantage Point

 

GERMANY

 

DE1997618639T

 

DE1997618639T

 

05/31/16

 

Issued-Live

 

 

--------------------------------------------------------------------------------


 

Vantage Point

 

FRANCE

 

EP0903065

 

EP19970926796

 

05/31/16

 

Issued-Live

 

Vantage Point

 

BELGIUM

 

EP0903065

 

EP19970926796

 

05/31/16

 

Issued-Live

 

Vantage Point

 

NETHERLANDS

 

EP0903065

 

EP19970926796

 

05/31/16

 

Issued-Live

 

Vantage Point

 

ITALY

 

EP0903065

 

EP19970926796

 

05/31/16

 

Issued-Live

 

Vantage Point

 

LUXEMBOURG

 

EP0903065

 

EP19970926796

 

05/31/16

 

Issued-Live

 

Vantage Point

 

GREAT BRITAIN

 

EP0903065

 

EP19970926796

 

05/31/16

 

Issued-Live

 

Vantage Point

 

GERMANY

 

DE1998616472T

 

DE69816472 (T2)

 

11/12/17

 

Issued-Live

 

Vantage Point

 

FRANCE

 

EP1031083

 

EP19980957531

 

11/12/17

 

Issued-Live

 

Vantage Point

 

BELGIUM

 

EP1031083

 

EP19980957531

 

11/12/17

 

Issued-Live

 

Vantage Point

 

NETHERLANDS

 

EP1031083

 

EP19980957531

 

11/12/17

 

Issued-Live

 

Vantage Point

 

ITALY

 

EP1031083

 

EP19980957531

 

11/12/17

 

Issued-Live

 

Vantage Point

 

LUXEMBOURG

 

EP1031083

 

EP19980957531

 

11/12/17

 

Issued-Live

 

Vantage Point

 

GREAT BRITAIN

 

EP1031083

 

EP19980957531

 

11/12/17

 

Issued-Live

 

 

--------------------------------------------------------------------------------